DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
                                                      Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                               Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 05/16/19 are considered by examiner.

                                                                   Drawings
4.           All drawings filed on 11/26/18 are approved by examiner.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102016214285 (hereinafter “‘285”).

Regarding claim 1, ‘285 (Fig. 1)  shows a voltage generation circuit, comprising: a buck circuit (7) and a charge pump circuit (8, 9); wherein the buck circuit (7) includes a second switching transistor (M71), a second diode (D73) for freewheeling and a second inductor (L71) for storing energy, wherein a first end of the second switching transistor (M71) is connected to an input terminal of an input voltage (at 62) , a second end of the second switching transistor (M71) is connected to a cathode of the second diode (D73), a control end (gate terminal) of the second switching transistor (M71) is connected with a control signal; an anode of the second diode (D73) is connected to a ground; a first end of the second inductor (L71) is connected to the cathode of the second diode (D73), a second end of the second inductor is connected to a digital voltage output terminal (at 72); the cathode of the second diode (D73) is connected to a voltage input terminal (73) of the charge pump circuit (8, 9), the voltage on the cathode of the second diode (D73) is outputted as an auxiliary voltage for generating a reference voltage after being boosted by the charge pump circuit (8, 9).

Regarding claim 3, ‘285 shows wherein the second switching transistor (M71) is a PMOS transistor, a gate electrode of the second switching transistor (M71) is connected to a control signal, a source electrode of the second switching transistor (M71) is connected to the cathode of the second diode (D73), and a drain electrode of the second switching transistor (M71) is connected to the an input terminal of the input voltage (at 62).

claim 4, ‘285 shows wherein the charge pump circuit (8, 9) is a double boost circuit.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘285 in view of Liu et al. (U.S. Pub. No. 2008/0258701, hereinafter “Liu”).
Regarding claim 2, ‘285 shows a voltage generation circuit comprising all the claimed subject matter as discussed above in section 7, except for wherein the buck circuit further includes a third capacitor and a fourth capacitor, the third capacitor and the fourth capacitor are connected in parallel between the digital voltage output terminal and the ground.
However, Liu discloses a buck circuit (abstract) which comprises a third capacitor (Co) and a fourth capacitor (Co/k) (Fig. 9(a)), the third capacitor and the fourth capacitor are connected in parallel at the output terminal and ground.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a third capacitor and a fourth capacitor, the third capacitor and the fourth capacitor are connected in parallel at the output terminal and ground as taught in Liu into .

11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘285 in view of CN 107482905 (hereinafter “’905”).
Regarding claim 5, ‘285 shows a voltage generation circuit comprising all the claimed subject matter as discussed above in section 7, except for wherein the charge pump circuit includes a third diode, a fourth diode, a fifth diode, a sixth diode, a fifth capacitor, a sixth capacitor, a seventh capacitor, and an eighth capacitor;  9an anode of the third diode is connected to the ground, and a cathode of the third diode is connected to a first end of the fifth capacitor; an anode of the fourth diode is connected to the first end of the fifth capacitor, and a cathode of the fourth diode is connected to a first end of the seventh capacitor; an anode of the fifth diode is connected to the first end of the seventh capacitor, and a cathode of the fifth diode is connected to a first end of the sixth capacitor; an anode of the sixth diode is connected to a first end of the sixth capacitor, and a cathode of the sixth diode is connected to an output terminal of the auxiliary voltage; and a second end of the fifth capacitor is connected to the cathode of the second diode, a second end of the sixth capacitor is connected to the cathode of the second diode, and a second end of the seventh capacitor is connected to the ground; a first end of the eighth capacitor is connected to the output terminal of the auxiliary voltage, and a second end of the eighth capacitor is connected to the ground.
However, ‘905 (e.g., Fig. 1) discloses a charge pump circuit which comprises a third diode (D10), a fourth diode (D20), a fifth diode (D30), a sixth diode (D40), a fifth capacitor (C10), a sixth capacitor (C30), a seventh capacitor (C20), and an eighth capacitor (C40);  9an anode of the third diode (D10) is connected to the ground, and a cathode of the third diode (D10) is connected to a first end of the fifth capacitor (C10); an anode of the fourth diode (D20) is connected to the first end of the fifth capacitor (C10), and a cathode of the fourth diode (D20) is 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the configuration of the charge pump circuit as taught in ‘905 as stated above into the voltage generation circuit of ‘285 for the purpose of enhancing the power efficiency of the circuit via having a strong driving capability and a high response speed.

12.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘285 in view of Li et al.  (U.S. Pub. No. 2018/0182348, hereinafter “Li”).
Regarding claims 6-8, ‘285 shows a voltage generation circuit comprising all the claimed subject matter as discussed above in section 7, except for wherein the circuit further comprises a low dropout linear regulator circuit (LDO), and the auxiliary voltage is inputted to the LDO to generate the reference voltage (claim 6); wherein the circuit further comprises a controllable precision voltage stabilizing source circuit, the auxiliary voltage is inputted to the controllable precision voltage stabilizing source circuit to generate the reference voltage (claim 7); and wherein the reference voltage is inputted to a programmable gamma chip to generate a gamma voltage and a common voltage (claim 8).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a low dropout linear regulator circuit (LDO), and the auxiliary voltage being inputted to the LDO to generate the reference voltage; a controllable precision voltage stabilizing source circuit, the auxiliary voltage is inputted to the controllable precision voltage stabilizing source circuit to generate the reference voltage; and the reference voltage being inputted to a programmable gamma chip to generate a gamma voltage and a common voltage as taught in Li into the voltage generation circuit  of ‘905 for the purpose of improving the power efficiency of the circuit via “reduc[ing] the flicker of LCDs so as to enhance the display performance of LCDs” (Li, para. [0006]).

				Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838